Title: From George Washington to Major Henry Lee, Jr., 1 September 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Sir,
          Head Quarters [West Point] 1st Septr 1779
        
        I have received your letter of this date “requesting me to give you in writing, the instructions which you verbally received from me on the subject of Powles Hook, when you were last at Head Quarters—and particularly concerning the immediate evacuation of the post after the reduction and concerning the retreat.”
        When you were last at Head Quarters, the Enterprize against Powles Hook was in contemplation, but not finally determined; as there were some points of information still to be more fully obtained. I gave you then in general my ideas of the manner in which it should be conducted, whenever attempted, and desired you to use your best endeavours to procure information in such matters as appeared not to be sufficiently well understood; and mentioned the precautions that should be taken to cover the design, and secure the party which might be employed in the Enterprize in its approach. But with respect to the point to which your request more particularly extends—to wit “the evacuation of the post and concerning the retreat.” My principal fear, from the moment I conceived a design against the post, was on account of the difficulty of the retreat, founded on the relative situation of the post to that of the Enemy on York Island. This circumstance induced me to add, that in case the enterprise should be found eligible on farther inquiries—and determined on—that no time should be lost in case it succeeded, in attempting to bring off Cannon, Stores or any other article—as a few minutes delay might expose the party, at least to imminent risk. I further recollect that I likewise said that no time should be spent in such case in collecting Straglers of the Garrison, who might skulk & hide themselves—lest it should prove fatal; also, that if the post could not be carried in an instant by surprise—the attempt must be relinquished. My objects were,

to surprise it—to bring off the garrison immediately—and to effect a secure retreat. I am Sir Yr Most Obet, servant
        
          Go: Washington
        
      